Citation Nr: 0316087	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  94-37 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for bilateral varicose veins between June 25, 1993 
and January 12, 1998.

2.  Entitlement to an effective date earlier than January 12, 
1998, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Heather J. Harter



REMAND

The veteran, who is the appellant in this case, had active 
duty from February 1944 to May 1946 and from May 1951 to 
January 1952.

This matter previously came to the Board of Veterans' Appeals 
(Board) from an October 1993 rating decision of the Los 
Angeles California, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to a 
compensable disability evaluation for bilateral varicose 
veins.  By rating decision issued in January 1994, following 
additional evidentiary development, the Los Angeles VARO 
granted an increased rating to 10 percent.

In May 1996, the Board determined that entitlement to an 
increased rating for bilateral varicose veins was not 
warranted.

The veteran thereafter appealed the decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (CAVC or Court).  In July 1998, the CAVC vacated the 
Board's May 1996 decision in light of the fact that there 
were intervening amendments made to sections of the VA 
Schedule for Rating Disabilities pertaining to the 
Cardiovascular System including varicose veins (January 12, 
1998).

In February 1999, the Board remanded this case to the Los 
Angeles VARO for additional evidentiary development.  By 
rating decision issued in June 1999, the Los Angeles VARO 
awarded separate evaluations of 20 percent for each lower 
extremity under the "new" rating criteria pertaining to 
varicose veins.  An effective date of January 12, 1998 was 
assigned for each evaluation.

The veteran, in the interim, filed a claim of entitlement to 
a total rating based on individual unemployability due to 
service-connected disabilities (TDIU).

By rating decision issued in November 1999, following 
additional evidentiary development, the Los Angeles VARO 
granted increased ratings to 40 percent for each of the 
veteran's lower extremities.  Basic eligibility for Chapter 
35 benefits was awarded.  The veteran's TDIU claim was also 
granted.  An effective date of January 12, 1998 was again 
assigned for each benefit.  The veteran timely initiated an 
appeal with respect to the effective dates assigned.

By rating decision issued in January 2000, the Los Angeles 
VARO denied entitlement to effective dates earlier than 
January 12, 1998 for the award of increased evaluations for 
bilateral varicose veins, TDIU and entitlement to chapter 35 
benefits.  In March 2000, the veteran clarified that he was 
expressing dissatisfaction with respect to the effective date 
assigned for his increased rating and TDIU claims only.  He 
was issued a statement of the case with respect to these 
issues in June 2000.  He thereafter filed a timely 
substantive appeal.

The veteran, in the interim, moved to the State of 
Washington.  Consequently, his claims folder was permanently 
transferred to the Seattle, Washington VARO.

In August 2000, the Decision Review Officer (DRO) at the 
Seattle VARO revised the most recent rating decisions on the 
basis of a difference of opinion under the provisions of 38 
C.F.R. § 3.105(b).  First, the DRO found that entitlement to 
an increased rating to 30 percent is warranted under the 
"old" rating criteria.  Although the medical evidence of 
record is inconclusive as to whether or not there was above-
the-knee involvement, the DRO noted that the varicose veins 
at the ankles and feet approached a severe level.  
Accordingly, a 30 percent evaluation was awarded from June 
25, 1993 to January 11, 1998.  Second, the DRO found that the 
veteran's present disability more closely approximated the 
next higher evaluation.  Therefore, an increased rating to 60 
percent from January 12, 1998 was assigned under the "new" 
rating criteria.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The veteran and his spouse presented testimony at a personal 
hearing held by the undersigned Member of the Board at the 
local VARO in December 2000.  

In a June 2001 decision, the Board declined to assign 
disability ratings in excess of 30 percent for bilateral 
varicose veins prior to January 12, 1998 and declined to 
assign an effective date earlier than January 12, 1998 for 
the award of a total disability rating due to individual 
unemployability.  

The veteran perfected a timely appeal to the Court, which 
issued a partial affirmance and remand order on December 10, 
2002.  However, by order of December 31, 2002, the Court sua 
sponte withdrew the December 10th decision and replaced it 
with the December 31st decision.  

By order of July 2003, the Board granted the appellant's 
motion to have his appeal advanced on the Board's docket.  

In the December 31st decision, the Court held that in its 
June 2001 decision the Board had failed to comply with the 
Court's July 1998 order, thereby requiring a remand.  
Essentially, the Court held that the veteran should be 
accorded a more comprehensive VA examination to 1) identify 
the current level of disability resulting from the veteran's 
bilateral varicose veins and 2) to obtain a medical opinion 
informed by both the clinical examination and review of the 
veteran's medical records as to the level of impairment 
resulting from the varicose veins during the time period 
between June 25, 1993 and January 12, 1998.  Additionally, 
the Court held that the Board had failed to fully consider 
the benefit of the doubt doctrine whether referral of a 
possible extra-schedular rating was warranted in the June 
2001 decision.  Lastly, the Court held that the duties to 
notify and assist in the VCAA had not been fully complied 
with.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied, to 
include providing the veteran with a 
notification letter informing him of his 
responsibilities vs. those of the VA in 
the development of evidence to support his 
claims.  See also 38 C.F.R. § 3.159 
(2002).

2.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to identify all current disability 
arising from his service-connected 
varicose veins.  The examination should 
be scheduled during the "active phase" 
of the disorder.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination and the results made 
available to the examiner for review.  
Specific comment upon the veteran's 
functional limitations due to varicose 
veins should be included in the 
description of his current 
symptomatology.  

The claims folder must be made available 
to the examiner for review before the 
examination.  Following both review of 
the veteran's medical records and the 
clinical examination, the examiner is 
requested to express an opinion on the 
status of and level of impairment 
resulting from the veteran's varicose 
veins during the period between June 25, 
1993 and January 12, 1998.  If such a 
medical opinion cannot be rendered 
without resort to speculation, this 
should be stated.  The complete rationale 
for all medical opinions expressed should 
be provided.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record to include explicit discussion of 
whether referral to the Director of 
Compensation and Pension for 
consideration of an extra-schedular 
rating is warranted.  Explicit 
consideration of the benefit of the doubt 
standard should also be included in the 
RO's review.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


